DISMISSED and Opinion Filed June 4, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00442-CV

                      IN RE JAMES H. GENTRY, Relator

          Original Proceeding from the 199th Judicial District Court
                            Collin County, Texas
           Trial Court Cause Nos. 199-81623-2007, 199-81624-2007,
              199-81625-2007, 199-81626-2007 & 199-81627-2007

             MEMORANDUM OPINION ON REHEARING
               Before Justices Pedersen, III, Carlyle, and Garcia
                          Opinion by Justice Garcia
      In this original proceeding, James H. Gentry filed a petition for writ of

mandamus requesting the Court to compel the trial court to rule on his motion for

order nunc pro tunc to correct the trial court’s judgments. After the Court initially

denied relief, relator filed an amended petition and requested rehearing. The Court

granted relator’s motion for rehearing and requested a response from the respondent

and real party in interest. The State, as real party in interest, has filed a response

contending this proceeding is moot because the trial court has issued an April 26,

2021 order denying relator’s motion.
      The trial court’s order denying relief gives to relator all the mandamus relief

he is seeking and is entitled to, thus rendering this proceeding moot. See In re

Bonilla, 424 S.W.3d 528, 534 (Tex. Crim. App. 2014) (original proceeding); In re

Harvey, No. 05-16-00155-CV, 2016 WL 1019377, at *1 (Tex. App.—Dallas Mar.

15, 2016, orig. proceeding) (mem. op.). The proper course of action is to dismiss

the proceeding. See Bonilla, 424 S.W.3d at 534; In re Metropolitan Lloyds Ins. Co.,

227 S.W.3d 785, 786 (Tex. App.—Dallas 2006, orig. proceeding) (mem. op.).

      Accordingly, we dismiss this original proceeding as moot.




                                           /Dennise Garcia/
                                           DENNISE GARCIA
                                           JUSTICE

200442F.P05




                                        –2–